SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(b)(c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE13d-2(b) MV Portfolios, Inc. (Name of Issuer) COMMON STOCK, $. (Title of Class of Securities) (CUSIP Number) October 6, 2014 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [X] Rule 13d-1(c) [ ] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 13G Page 2 of 5 Pages 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Michael Brauser 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) (b) 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 165,513 (1) 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 165,513 (1) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) ­­­9.85%(2) 12 TYPE OF REPORTING PERSON IN - Individual (1) Includes 42,515 shares of Common Stock held jointly with his wife, 14,500 shares of Common Stock held by the Betsy and Michael Brauser Charitable Family Foundation, Inc. (the "Foundation") (Michael Brauser is the Chairman of the Foundation ) , 35,948 shares of CommonStock held by Grander Holdings, Inc. 401K("Grander")(Michael Brauser is the Trustee of Grander and in such capacity has voting and dispositive power over shares held by Grander) and 72,550 shares of Common Stock underlying warrants with an exercise price of $1.10 per share. (2) Based upon 19,443,198 shares of Common Stock outstanding as of October 23, 2014. 13G Page3 of 5 Pages Item 1. (a) Name of Issuer: MV Portfolio, Inc. (b) Address of Issuer’s Principal Executive Offices: 10752 Deerwood Park Blvd., Jacksonville, FL 32256 Item 2. (a) Name of Person Filing: The statement is filed on behalf of Michael Brauser (b) Address of Principal Business Office or, if none, Residence: 4400 Biscayne Blvd., Suite 850, Miami, FL 33137 (c) Citizenship: United States of America (d) Title of Class of Securities: Common Stock (e) CUSIP Number: 553879107 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not Applicable. Item 4. Ownership. (a) Amount beneficially owned: 1,915,045 (b) Percent of class:9.85 % (1) (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 1,749,532 (ii) Shared power to vote or to direct the vote: 165,513 (2) (iii) Sole power to dispose or to direct the disposition of: 1,749,532 (iv) Shared power to dispose or to direct the disposition of: 165,513 (2) Item 5. Ownership of Five Percent or Less of a Class. Not Applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not Applicable. (1) Based on19,443,198shares outstanding as of October 23, 2014. (2) Includes 42,515 shares of Common Stock held jointly with his wife, 14,500 shares of Common Stock held by the Betsy and Michael Brauser Charitable Family Foundation, Inc. (the "Foundation") (Michael Brauser is the Chairman of the Foundation ), 35,948 shares of CommonStock held by Grander Holdings, Inc. 401K ("Grander") (Michael Brauser is the Trustee of Grander and in such capacity has voting and dispositive power over shares held by Grander) and 72,550 shares of Common Stock underlying warrants with an exercise price of $1.10 per share. 13G Page4 of 5 Pages Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person. Not Applicable. Item 8. Identification and Classification of Members of the Group. Not Applicable. Item 9. Notice of Dissolution of Group. Not Applicable. Item 10. Certifications. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. 13G Page 5 of 5 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: October 28, 2014 By: /s/ Michael Brauser Michael Brauser
